DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and prosecuted.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Alexander Rodriguez on 10 June 2022.
The application has been amended as follows: 
1. (Currently Amended) A method comprising: 
at a calibration system during a calibration routine, applying a probe, at a target selection force, to a sequence of locations on a touch sensor surface of a touch sensor; 
at the touch sensor, capturing a sequence of touch images during the calibration routine; 
fusing the sequence of touch images into a response map representing magnitudes of forces detected on the touch sensor surface by the touch sensor; 
generating a force compensation map defining threshold forces for detecting selections at the target selection force on the touch sensor surface based on the response map; and 
during operation, at the touch sensor: 
reading a set of force values from the touch sensor; 
detecting a first input at a first location on the touch sensor surface; 
detecting a first force magnitude of the first input based on the set of force values; and 
in response to the first force magnitude exceeding a first threshold force assigned to the first location by the force compensation map, registering a first selection at the first location on the touch sensor surface.

5. (Currently Amended) The method of Claim 1, wherein applying the target selection force, to the sequence of locations on the touch sensor surface during the calibration routine comprises applying  the probe, at the target selection force to the sequence of locations on the touch sensor surface during the calibration routine.

9. (Currently Amended) A method comprising: 
at a calibration system during a calibration routine, applying a probe, at a reference force, to a sequence of locations on a touch sensor surface of a touch sensor; 
at the touch sensor, capturing a sequence of touch images during the calibration routine; 
fusing the sequence of touch images into a response map representing magnitudes of forces detected on the touch sensor surface by the touch sensor; 
generating a set of correction functions for calibrating forces detected on the touch sensor surface based on the response map; and 
during operation, at the touch sensor: 
reading a set of electrical values from the touch sensor; 
detecting a first input at a first location based on the set of electrical values; 
detecting a first uncorrected force magnitude of the first input based on the set of electrical values; and 
calculating a first force magnitude of the first input based on the first uncorrected force magnitude and a first correction function assigned to the first location.

15. (Currently Amended) The method of Claim 14: 
wherein applying the reference force, to the sequence of locations on the touch sensor surface during the calibration routine comprises applying  the probe, at a target click force of approximately 1.68 Newtons, to the sequence of locations on the touch sensor surface during the first segment of the calibration routine; and 
wherein applying the second reference force, to the sequence of locations on the touch sensor surface during the calibration routine comprises applying the probe, at a target deep-click force greater than the target click force, to the sequence of locations on the touch sensor surface during the second segment of the calibration routine.

17. (Currently Amended) The method of Claim 16: 
further comprising, during an alignment routine: 
at the calibration system, applying  the probe to a set of target alignment locations on the touch sensor surface, the set of target alignment locations offset according to an alignment constellation within a calibration system coordinate system; and 
at the touch sensor, capturing a set of alignment images representing a set of detected alignment locations detected on the touch sensor surface within a touch sensor coordinate system; 
further comprising: 
calculating a transform that projects the set of target alignment locations onto the set of detected alignment locations; and 
applying the transform to the ground truth input map to generate an aligned ground truth input map; and 
wherein generating the force compensation map comprises generating the force compensation map based on differences between magnitudes of forces represented in the response map and cospatial force magnitudes represented in the aligned ground truth input map.

18. (Currently Amended) A method comprising: 
at a touch sensor during a calibration routine, capturing a sequence of touch images representing magnitudes of forces detected on a touch sensor surface during application of a probe, at a reference force, to a sequence of locations on the touch sensor surface; 
fusing the sequence of touch images into a response map representing magnitudes of forces detected on the touch sensor surface by the touch sensor responsive to application of the reference force on the touch sensor surface during the calibration routine; 
interpreting threshold forces for detecting selections at the reference force on the touch sensor surface based on the response map; and 
during operation, at the touch sensor: 
reading a set of force values from a sensor array on the touch sensor; 
detecting a first input at a first location on the touch sensor surface; 
detecting a first force magnitude of the first input base on the set of force values; and 
in response the first force magnitude exceeding a first threshold force assigned to the first location, registering a first selection at the first location on the touch sensor surface.

19. (Currently Amended) The method of Claim 18: 
wherein applying the reference force, to the sequence of locations on the touch sensor surface during the calibration routine comprises applying  the probe, at a target click force of approximately 1.68 Newtons, to the sequence of locations on the touch sensor surface during the calibration routine; and 
further comprising, in response to registering the first selection at the first location on the touch sensor surface, executing a haptic feedback cycle to vibrate the touch sensor surface.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims, as filed following a Continuation of previously allowed claims and in accordance with the Examiner’s amendment, are considered novel. Specifically, the use of a probe at a target selection force to a sequence of locations on a touch sensor surface of a touch sensor in order to perform a calibration routine in addition to capturing a sequence of touch images, understood to be multiple touch images at different moments in time, representing a magnitude of forces detected on the touch sensor then fusing the sequence of images to create a response map and generating a force compensation map based on the response map is considered novel. Support for the claims can be found in the original disclosure. The closest prior art of record, Mani, US PG-Pub 2017/0242539, teaches an auto-calibration method for a touch sensor but fails to teach the use of the probe, sequencing, force magnitude images, response mapping and force compensation map as currently claimed.
As such, Claims 1-20 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627